Appellant's motion is based on two grounds. First, insistence that his confession was not admissible against his because at the time same was made he was a State convict and unpardoned. In Nicks v. State, 48 S.W. 186, this identical question is decided adversely to appellant's contention, which fact escaped us when we wrote originally herein.
The second ground of the motion is that the testimony does not show that the check introduced in evidence was the one set out in the indictment. The alleged forged check was drawn on People's Guaranty State Bank of Tyler, Texas, was for $6.00, and palable to Jim Harden, signed J. C. Jones. Mr. Jones swore that the check shown him was for $6.00, and that he first saw it at the above named bank, and that he did not sign or authorize same. In appellant's confession he stated that he signed Mr. Jones, name to two checks, one for $6.00 and the other for $7.00; that he used Jim Harden's name in them and got the money on them at the People's Guaranty State Bank, of Tyler, Texas. The check introduced without objection was for $6.00 and was drawn on the bank named and was payable to Jim Harden.
The motion for rehearing will be overruled.
Overruled. *Page 470